—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered October 1, 1996, convicting defendant, after a jury trial of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, unanimously affirmed.
The verdict was not against the weight of the evidence and we see no reason to disturb the jury’s credibility determinations. We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Lerner, Mazzarelli and Saxe, JJ.